per curiam:
El Colegio de Abogados de Puerto Rico comparece ante nosotros para solicitar la terminación de la fianza notarial del Ledo. Rafael A. Asencio Márquez debido a que tiene al descubierto su pago desde agosto de 2008. Por ello, el 21 de mayo de 2009 concedimos al querellado un término de veinte días para que mostrara causa por la cual no debía ser suspendido del ejercicio de la notaría.(1) Además, le apercibimos que el incumplimiento con las ór*599denes de este Tribunal podría conllevar la suspensión del ejercicio de la notaría y dar lugar a sanciones disciplinarias adicionales.(2)
El término concedido expiró y el licenciado Asencio Márquez no ha comparecido ante el Tribunal ni ha satisfecho su deuda en concepto de fianza notarial. Por lo anterior, procedemos a resolver este asunto sin ulterior trámite.
I
El Art. 7 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2011, dispone que para poder ejercer la profesión notarial en Puerto Rico se requiere prestar una fianza no menor de quince mil dólares para responder por el buen desempeño de las funciones de su cargo y por los daños y perjuicios que pueda causar en el ejercicio de sus funciones. Aquel notario que no cuenta con la protección que ofrece la fianza notarial constituye un peligro tanto para el tráfico jurídico como para las personas que utilizan sus servicios. El no hacer gestiones para renovar la fianza notarial constituye una falta de respeto hacia este Tribunal, por lo que ello requiere nuestra intervención disciplinaria. In re Ribas Dominicci I, 131 D.P.R. 491 (1992).
Además, todo abogado tiene el deber y la obligación de responder con diligencia a los requerimientos y las órdenes de este Tribunal, particularmente cuando se trata de procedimientos sobre su conducta profesional. Anteriormente hemos señalado que procede la suspensión del ejercicio de la abogacía cuando un abogado no atiende con diligencia nuestros requerimientos y se muestra indiferente a nuestros apercibimientos de imponerle sanciones disciplinarias. In re Cubero Feliciano I, 175 D.P.R. 794 (2009); In re Rullán Castillo, 170 D.P.R. Ap. (2007); In re *600Lloréns Sar, 170 D.P.R. 198 (2007); In re Vega Lasalle, 164 D.P.R. 659 (2005); In re Osorio Díaz, 146 D.P.R. 39 (1998); In re Serrano Mangual, 139 D.P.R. 602 (1995); In re González Albarrán, 139 D.P.R. 543 (1995); In re Colón Torres, 129 D.P.R. 490 (1991).
En vista de lo anterior, se suspende indefinidamente del ejercicio de la abogacía y la notaría al Ledo. Rafael A. Asencio Márquez. Se impone al abogado querellado el deber de notificar a todos sus clientes de su inhabilidad para continuar representándolos, devolverles cualesquiera honorarios recibidos por trabajos no realizados e informar oportunamente de su suspensión a los foros judiciales y administrativos. Además, tiene la obligación de acreditar y certificar a este Tribunal el cumplimiento con lo anterior dentro del término de treinta días a partir de la notificación de esta opinión per curiam y Sentencia.
Esta opinión y la Sentencia correspondiente se notificarán personalmente al abogado de epígrafe a la última dirección que aparece en el expediente personal del abogado. Finalmente, el Alguacil de este Tribunal deberá incautar la obra y el sello notarial del Ledo. Rafael A. Asencio Márquez y entregarlos a la Directora de la Oficina de Inspección de Notarías para la correspondiente investigación e informe.

Se dictará la Sentencia de conformidad.


 La Resolución fue notificada en dos ocasiones por correo certificado con acuse a direcciones distintas. Sólo una de ellas fue devuelta.


 En el 2007 el Colegio de Abogados también compareció a este Tribunal a solicitar la cancelación de la fianza notarial por la conducta del licenciado Asencio Márquez de dejar de satisfacer el pago de la fianza.